Case: 12-1462   Document: 29     Page: 1     Filed: 10/05/2012




           NOTE: This order is nonprecedential.


   mniteb ~tate5 (!Court of ~peaI5
       for tbe jfeberaI (!Circuit

                   UNITED STATES,
                   Plaintiff-Appellant,

                            v.
   GREAT AMERICAN INSURANCE COMPANY OF
     NEW YORK (ALSO KNOWN AS AMERICAN
     NATIONAL FIRE INSURANCE COMPANY),
                Defendant-Cross Appellant,

                           AND

   WASHINGTON INTERNATIONAL INSURANCE
                COMPANY,
                   Defendant-Appellee.


                    2012-1462, -1473


    Appeals from the United States Court of International
 Trade in case no. 09-CV-0187, Senior Judge Richard W.
 Goldberg.


                      ON MOTION


                       ORDER
Case: 12-1462      Document: 29      Page: 2   Filed: 10/05/2012




 us V. GREAT AMERICAN INSURANCE CO.                         2


      Defendant-Cross Appellant Great American and De-
 fendant-Appellee Washington International jointly move
 for a 22-day extension of time, until November 27, 2012,
 to file their opening briefs.

       Upon consideration thereof,

       IT Is ORDERED THAT:

       The motion is granted.

                                      FOR THE COURT


       OCT 052012                      /s/ Jan Horbaly
          Date                        Jan Horbaly
                                      Clerk
 cc: Amy Rubin, Esq.
     T. Randolph Ferguson, Esq.
     Mark D. Plevin, Esq.
 s27